Interim Decision #2932

MATTER OF SIBRIA.
In Exclusion Proceedings..
A-26008444
Decided by Board January 20, 1983
(1) An alien's motion for continuance of his exclusion hearing based upon an asserted lack
of preparation and a request for opportunity to obtain and present additional evidence
must be supported, at a minimum, by a reasonable showing that the lack of preparation
occurred despite a diligent good faith effort to be ready to proceed and that any additional
evidence which the alien seeks to present is probative, noncumulative, and significantly
favorable to him.
(2) A motion fora continuance is within the sound discretion of the immigration judge, and
his decision ,denying such a motion will not be reversed on appeal unless the alien
establishes—by a full and specific articulation otthe particular facts involved or evidence
which he would have presented—that the denial caused him actual prejudice and harm,
and materially effected the outcome of his case.

EXCLUDABLE:

Act of 1952—Sec. 212(a)(20) (8 U.S.C. 1182(a)(20))—Immigrant not in possession of valid immigrant visa
ON BEHALF OF SERVICE:

ON BEHALF OF APPLICANT:

Leonard A_ Rosenberg
Magda Montle' Davis, Esquire
General Attorney
One Biscayne Tower
Suite 3230
Miami, Florida 33131
By: blilhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

This matter is before the Board on appeal from the immigration judge's
decision of July 7, 1982, finding the applicant excludable from admission
to the United States under section 212(a)(20) of the Immigration and
Nationality Act, 8 U.S.C. 1182(a)(20), and denying his application for
asylum under section 208 of the Act, 8 U. S. C. 1158.' The appeal will be
dismissed.
The applicant is a 35-year-old native and citizen of Haiti who arrived
in the United States on August 9, 1981, by boat near Miami, Florida. He
had no documents with which to enter the United States and was held in
8 C.F.R. 208.2(b) provides that the filing of an application for asylum in exclusion
proceedings shall also be considered as a request for withholding of exclusion under
section 243(h)of the Act, 8 U.S.C. 1253(b).
254

Interim Decision #2932
detention by the Service. On August 13, 1981, he was served with a
Form 1-122, "Notice to Applicant for Admission Detained for Hearing
Before Immigration Judge," alleging that he was excludable from admission to the United States under section 212(a)(20) of the Act as an
immigrant not in possession of a valid immigrant visa. However, the
Service was restrained by order of the Federal District Court for the
District of Southern Florida from proceeding to hearing with this and all
other Haitian applicants absent their representation by counsel. On
April 1, 1982, counsel entered her appearance on behalf of the instant
applicant. She was granted 35 days in which to file pre-trial motions
and/or an application for asylum. Thereafter, she submitted a Form
1-589, "Request for Asylum" for the applicant, which the Service for-

warded to the United States Department of State, Bureau of Human
Rights and Humanitarian Affairs (BHRHA) on May 12, 1982. 2 Upon
receipt of the BHRHA opinion dated May 20, 1982, advising that they
did not believe the applicant had established a well-founded fear of _
persecution, the Service notified counsel on June 3, 1982, that the
applicant's case would be heard on July 7, 19R2

At the hearing on July 7, 1982, the applicant conceded that he is a
citizen of Haiti, that he intends to stay indefinitely in the United States,
and that he had no documents with which to enter the United States.
Therefore, the immigration judge properly found the applicant to be

excludable from the United States under section 212(a)(20) of the Act, a
finding which is not contested on appeal. However, counsel then informed
the immigration judge that she was unprepared to present the applicant's

case for asylum and she moved for a continuance of the hearing. The
immigration judge denied that motion. Counsel then advised the applicant to give no testimony regarding his persecution claim and she refused
to conduct.any examination of the applicant or submit any evidence in
support of his asylum application. Therefore, the immigration judge
.proceeded to examine in detail the only evidence of record pertaining to
the applicant's persecution claim, that being his asylum application. The
only claims advanced therein are that the applicant fears persecution
because he, like "almost everyone else in my country lives under the
same oppressive conditions," i.e., arbitrary arrest by the government
authorities, and because he left Haiti without permission. The immigration judge concluded this did not establish a well-founded fear of persecu-

tion under the Act, and he denied the asylum application.
Turning first to the applicant's motion for continuance, we observe
that an immigration judge may grant an alien's request for adjournment
of a deportation hearing only for "good cause." See 8 C.F. R. 242.13. No
comparable provision exists for exclusion proceedings. Given the apparSee 8 C.F.R. 208.7 and 208.10(b).
255

Interim Decision #2932
ent paucity of any exposition of standards regarding motions to continue,
it may be instructive to examine those standards which have evolved in
federal criminal procedure—recognizing, of course, that they do not
control in these administrative proceedings. Under federal criminal
procedure, the denial of a motion for continuance is within the discretion
of the trial court and will not be disturbed without a showing of actual
prejudice or harm. United States v. Clements, 484 F.2d 928 (5 Cir. 1973),

cert. denied, 415 U.S. 991 (1974); United States v. Lustig, 555 F.2d
737 (9 Cir. 1977), cert. denied, 434 U.S. 1045 (1978); United States v.
Aviles, 623 F.2d 1192 (7. Cir. 1980); United States v. Moore, 419 F.2d
810 (6 Cir. 1969). A motion for continuance based upon inadequate time
for counsel to examine evidence is properly denied where such additional
time would not have affected the outcome. United States v. MedinaArelktno, 569 F.2d 349 (5 Cir. 1978). In addition, the bare allegation
that had a continuance been granted the defendant could have located
unnamed witnesses for his defense is insufficient to cause reversal of the
denial of his motion for continuance; the movant is required to show that
substantial favorable testimony would be tendered by the witness, that

the witness was available and willing to testify, and that denial of the
continuance materially prejudiced the defendant. Id.
It should be emphasized that the full panoply of procedural protections accorded criminal defendants are not constitutionally mandated
for aliens in these civil, administrative proceedings. See e.g., United
States v. &ma-Kraft, 522 P.2d 149, 152 (9 Cir. 1975); Rarthold v.
INS, 517 F.2d 689 (5 Cir. 1975); Jolley v. INS, 441 F.2d 1245 (4
Cir. 1971). All that is required here is that the hearing be -fundamentally
fair. See Matter of Exilus, 18 I&N Dec. 276 (BIA 1982). Prejudice
is the sine- qua non for establishing that a hearing was unfair. Id.
Accordingly, where federal criminal procedure standards are satisfied,
the less rigorous requirements applidable to civil, administrative proceedings clearly will have been fulfilled as well.
We conclude there are two elements which must be examined with

regard to a motion for continuance based upon an asserted lack of preparation and a request for opportunity to obtain and present additional
evidence. First, while the motion is within the sound discretion of the
immigration judge, an alien at least must make a reasonable showing

that the lack of preparation occurred despite a diligent good faith effort
to be ready to proceed and that any additional evidence he seeks to
present is probative, noncumulative, and significantly favorable to the
alien. Second, for purposes of appeal, even where an alien has made this
minimum required showing, an immigration judge's decision denying
the motion for continuance will not be reversed unless the alien establishes that that denial caused him actual prejudice and harm and materi-

256

Interim Decision #2932
ally affected the outcome of his case. Bare, unsupported allegations are
insufficient; the alien must specifically articulate the particular facts
involved or evidence which he would have presented And otherwise
fully explain how denial of his motion fundamentally changed the result
reached.
Counsel has advanced three principal reasons in support of the motion
for continuance: failure to receive certain "written material" from the

local Bar Association until one day before the hearing failure to receive
the translation of a letter by the applicant from a translating service;
and the failure of an employee of the translating service to appear for a
meeting with counsel.to provide "some pertinent information regarding
the hearing as to witnesses and allegations of facts, etc." (Tr. at 4-5). In
light of the above standards, we find that these reasons are insufficient
to have warranted granting of the motion for continuance by the immigration judge or to require reversal of that decision in this appeal. While
the Bar Association materials may not have been received until the Ilth
hour, nonetheless they were in counsel's possession at the time of the
hearing. 'Thus, she was not precluded from submitting into the record
any pertinent evidence contained in that "written material" or from

offering a specific explanation as to why its recent receipt adversely
affected her ability to- go forward in her representation of the applicant. 3

counsel plesumably could have obtained a translation of the letter elsewhere when difficulties" developed with the original translating service;

alternatively, the applicant's letter could have been translated and read
into the record at the hearing by the Service translator, or the applicant
simply could have testified directly as to it contents. Concerning the
nonappearance of the translating service employee with information
regarding :`witnesses and allegations of fact," if the applicant himself is
the source of these "allegations of fact," he was not precluded from
testifying to such "facts" at the hearing. Moreover, counsel has failed to
demonstrate that these alleged but unnamed witnesses would have tendered substantial favorable testimony, that they were available and
willing to -testify, and that the absence of these witnesses materially
prejudiced the applicant's case. See United States v. Medina-Arellano,
supra. Finally, all three reasons which counsel advances suffer a common defect: they are but bare, unsupported allegations lacking the

required specific articulation of particularized facts and evidence.
Accordingly, we find that counsel has failed to establish that after more
3 Counsel asserts that this Bar Association material she received one day before the
hearing left hei insufficient time in which to prepare that information. However, she
herself apparently elected to prepare for the hearing by sehednling_a meeting with the
translating service employee in order to learn of alleged new facts and Witnesses on that
very same day before the hearing. See M at 4-5.

357

Asfortheadilucvtransofheplict'r,

Interim Decision #2932
than 3 months of representing the applicant she reasonably could not
have been prepared to proceed nor that the alleged additional evidence she sought to obtain and submit was probative, noncumulative,
and significantly favorable to the applicant, so as to justify a continuance of the hearing.
Even assuming, arguendo, that the applicant's motion for continuance were adequately supported, we find no need to reverse the immigration judge's denial of the motion. Although it is now several months
since the hearing, the applicant, through counsel, has yet to substantively identify any evidence which he was precluded from submitting
nor has he proffered any explanation of how denial of his motion materially affected the outcome of his asylum application and caused him actual
prejudice or harm.' Therefore, the applicant has failed lo satisfy the
standards set forth earlier, and we will not disturb the immigration
judge's denial of the applicant's motion for continuance.
Turning to the applicant's asylum application, under section 208(a) of
the Act, an alien may be granted asylum in the exercise of discretion, if
he qualifies as a "refugee" within the meaning of section 101(a)(42)(A) of
the Act, 1101(a)(42)(A). That section defines "refugee" as an alien who is
unable or unwilling to return to his home country "because of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion."
The alien hears the burden of proof to establish a well-founded fear of
persecution. Matter of Exiles, supra; 8 C.F.R. 236.3(a)(2) and 242.17(c);
Haitian. Refugee Center v. Smith, 676 F.2d 1023, 1046 (5 (113 Cir.
1982). The alien must demonstrate a likelihood that he individually will
be singled out and subjected to,persecution. See, e.g., Cheng Kai Fu v.
INS, 386 F.2d 750 (2 Cir. 1967), cert. denied, 390 U.S. 1003 (1968);
Fleurinor v. INS, 585 F.2d 129, 133 (5 Cir. 1978). The showing of a
"well-founded fear of persecution" requires that the alien present some
objective evidence which establishes, a realistic likelihood of persecution
in his homeland; an alien's own speculations and conclusional statements,

unsupported by independent corroborative evidence, will not suffice.
See Rejaie v. INS, 691 F,2d 139 (3 Cir. 1982); Kashani v. INS, 547
F.2d 376, 379 (7 Cir. 1977); Rosa v. INS, 440 F.2d 100 (1 Cir. 1971);
Matter of Dunar, 14 I&N Dec. 310, 319 (BIA 1973); see also, e.g.,
Moghanian v. BIA, 577 F.2d 141, 142 (9 Cir. 1978); Pereira-Diaz v.
We note the record reflects that the applicant was released from detention and paroled
into the United States on August 19, 1982. Although counsel's brief on appeal was filed
some time after the applicant's parole, neither therein nor otherwise during the several
months that the applicant now has been free from restraint and thus has been fully
available to consult with counsel has oho endeavored to enlighten us regarding the existence and substance of any additional evidence in this case or to elaborate further on the

substance of applicant's persecution claim.
358

Interim Decision #2932

INS, 551 F.2d 1149, 1154 (9 Cir. 1977); Khali/ v. INS, 457 F.2d 1276,

1278 (9 Cir.1972). Otherwise stated, the test is whether objective qvi r
deucofrisgnatlyprobvefhikdoprsecution to this particular alien, sufficient to establish a well founded fear of
(BIA 1982).
persecution in Haiti. Matter of Exatie, 18 I&N Dec.
Theinstant record contains merely the applicant's ownunsubstantiated
-

an

and conclusory statements in support of his persecution claim_ Therefore, the record does not contain at least some objective evidence which

is significantly probative of a realistic likelihood of persecution to this
applicant, necessary to establish a well-founded fear of persecution.
Moreover,. even if we accept all of the applicant's factual allegations as
true, we find him to be ineligible for asylum.
The applicant claims that he will be persecuted because he left Haiti
illegally. However, he has never been arrested or imprisoned in Haiti
and makes no claim to having been a member of any organization hostile
to his government or to have expressed a political opinion adverse to the
authorities of that government. It is uncontested that departure from
Haiti without permission is a violation of Haitian law. Nevertheless, the

possibility that the applicant may be subjected to criminal prosecution
and perhaps severe punishment as a result of his illegal departure from
Haiti does not demonstrate a likelihood of persecution under the Act.
See Henry v. INS, 552 F.2d 130 (5 Cir. 1977); Matter of Nagy, 11 1&N
Dec. 888 (BIA 1966); Matter of Williams, 16 I&N Dec. 697 (BIA 1979);
Matter of Matelot, 18 I&N Dec. 334 (BIA 1982). The record establishes no motivation of the Haitian authorities for seeking to prevent the
applicant's illegal departure or punish him upon his return apart from
the•fact that such departure constitutes a crime in Haiti; no motivation
based on political opinion for this prospective criminal prosecution and
punishment is persuasively demonstrated in the record. Accordingly,

the applicant's claim that he left Haiti illegally does not satisfy his
- burden of proof in• establishing a well-founded fear of persecution. Id.
The applicant also states that he fears persecution because all Haitians live under terrible oppression and in constant fear of the Haitian

authorities subjecting them to arbitrary arrest, torture, and perhaps
.death. Even if true, such deplorable actions do not come within the
specified grounds Of persecution prescribed by section 101(a)(42) of the
Act, i.e., tht they be imposed "on account of race, religion, nationality,
membership in a particular social group, or political opinion." The type
of persecution upon which asylum eligibility may be predicated is not
merely that which threatens life or freedom generally; the Act requires
that this qualifying persecution derive solely on account of one of the
five prescribed grounds in the statute. Generalized oppression by a
government of virtually its entire populace dues not come within those

specified grounds.
359

Interim Decision #2932
In conclusion, we find that the applicant has not demonstrated a
sufficient basis for us to disturb the immigration judge's denial of the
motion for continuance, and that he has failed to establish a well founded
fear of persecution within the meaning of the Act.
-

• ORDER The appeal is dismissed.

•

360

